Exhibit 10.28
 
[RAYMOND JAMES LETTERHEAD]


January 31, 2012


Mr. Richard G. Averitt, III
6755 30th Street South
St. Petersburg, Florida 33712


Dear Dick:


Pursuant to our recent conversations, as of May 21, 2012, you will transition
your responsibilities as Chief Executive Officer of Raymond James Financial
Services, Inc. (“RJFS”) while retaining your position as Chairman of the Board
of RJFS. In that role, your compensation, benefits and obligations are as
follows:
 
(1)  
Your title will be Chairman of the RJFS Board. You will remain based in our St.
Petersburg, Florida office, and will report directly to Chet Helck. You will
have a dedicated office through 2013 for your use as you deem appropriate. In
addition, a shared corporate administrative assistant will be available to
arrange your business travel.

 
(2)  
Your expected duties in your new role include the following:

 
(i)  
Relationship management with the FA’s and RJFS associates;

 
(ii)  
Supporting RJF & PCG’s objectives;

 
(iii)  
Chair four RJFS Board of Directors meetings annually in fiscal years 2012 and
2013;

 
(iv)  
Participate in the RJFS National Conferences in fiscal years 2012 and 2013, and
be available for a speaking role in 2012;

 
(v)  
Participate in 50% of the Regional Conferences in fiscal years 2012 and 2013;

 
(vi)  
Participate in a Practice Intelligence Conference in fiscal year 2012 and in
2013;

 
(vii)  
Attend both RJFS Leaders and the RJFS Chairman’s Council Incentive Trips in 2012
and 2013;

 
(viii)  
Attend other meetings and conferences that involve RJFS financial advisors as
they may occur, as you see fit, in furtherance of your relationship management
duties;

 
(ix)  
Represent RJFS and RJF on industry committees as agreed to and help identify
your replacements; and

 
(x)  
Represent RJA and RJFS with Mutual Fund Annuity Sponsors as requested.

 
(3)  
In exchange for performing the above listed duties, your annual base salary,
effective January 1, 2012 will be $292,000. Your base salary compensates you for
your corporate executive duties such as chairing RJFS Board of Director meeting
and actively participating in Raymond James and industry conferences. Your
FY2012 target bonus compensation will be $900,000 and FY2013 targets will be
established at 2012 year-end along with other key leaders.  Your bonus will be
determined following the conclusion of the fiscal year based upon the firm’s
evaluation of the success of RJFS, Raymond James Financial (“RJF”) and your
achievement of the goals set for you in paragraph two of this letter and the
manner in which you achieve them.  As you know, firm policy requires that you
must be employed on the date any bonus is first scheduled to be paid in order to
receive such bonus and there is no guaranteed bonus in any year.  In the event
your employment terminates for any reason, all rights to unpaid compensation,
including any bonus, will cease immediately.


 
171

--------------------------------------------------------------------------------

 





(4)  
Your 2012 bonus will be paid in accordance with the firm’s 2012 Stock Incentive
Plan, which currently provides that if your bonus is $275,000 or higher, a
portion of your annual bonus will be paid in the form of restricted stock
units.  The allocation between cash and restricted stock units varies with the
size of the total bonus.  Similar treatment will apply to your 2013 bonus, as
the 2012 Stock Incentive Plan may dictate.

 
(5)  
You will continue to be eligible to participate in the Company’s group health
and welfare plans, in addition to the Profit Sharing Plan, Employee Stock
Ownership Plan, Employee Stock Purchase Plan, the 401(k) Plan, and LTIP as
outlined in the applicable plan documents.

 
It is critical for our continued success at RJFS that you impart your unique
ability to cultivate relationships and promote our firm. Therefore to ensure
that the environment you worked so hard to establish endures, we want you to
help educate the next generation of leadership using these special talents as
well as leverage your leadership to promote the firm during the
transition.  Critical to the long term success of this transition will be your
ability to teach Scott while accepting he will have to do it his own
way.  Through sharing your industry intelligence and company knowledge with
Raymond James management, I am confident that we will be in an excellent
position to continue RJFS’s financial success.
 
Sincerely,


/s/ Chet Helck
Chet Helck
CEO, Global Private Client Group
 
 
I accept your offer under the terms and conditions stated above.
 
/s/ Richard G. Averitt, III
 
January 31, 2012
Dick Averitt
 
[Date]


 
172
 
